DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7 and 14-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al ‘679 discloses an image display device (figures 1A-16), comprising: a display panel (210, 24) switchable between an image display mode 24a and a transmissive mode 24b (see para. numbers 310-317, controller switches display panel from image display mode 24a to a transmissive mode 24b), the image display mode 24a being a mode in which an image is displayed (see para. numbers 310-317), the transmissive mode 24b being a mode in which the display panel is in a transmissive state where an object behind the display panel is visible in a front view of the display panel (see para. numbers 310-317); a power line 266 disposed along a periphery of the display panel (figures 2 and 12, para. # 156-157 and para. # 295); and an outer frame (220 & 230) disposed along an edge of the display panel (figure 2 and 12), the outer frame  by frames 220, 230 for housing the edge of the display panel (para. #’s 147-157).
Regarding claim 2, the image display device according to claim 1, wherein the outer frame 220, 230) includes a first hollow portion (first hollow portion is the portion where power line 266 is located between edge of display 210 and light unit 250, see figures 2 and 12) within a thickness of the outer frame (figure 2 and para. #’s 147-157), and the first housing space 222 is a space within the first hollow portion (figures 2 and 12).
Regarding claim 3, the image display device according to claim 2, wherein the outer frame (220, 230) further includes a communication hole (communication passage or hole receives power line 266 which communicates the control module 260 to the display panel 210, see figures 2 and 12 and paragraph numbers 147-157) which places the first hollow portion in communication with a back space behind the display panel 210 (para. #’s 147-157), figures 2 and 12).
Regarding claim 5, the image display device according to claim 1, wherein the outer frame (220, 230) includes: a second hollow portion (hollow portion where display 210 is located) within a thickness of the outer frame (figures 2 and 12); and an insertion hole which is in communication with the second hollow portion (insertion hole is where power line 266 connects the control module 260 to display 210, see para. #’s 147-157 and figures 2 and 12) and into which the display panel 210 is inserted, and the second housing space is a space within the second hollow portion (second hollow portion has a second housing space formed by frames 220, 230 for housing the edge of the display panel, para. #’s 147-157).
Regarding claim 7, the image display device according to claim 1, wherein the outer frame (220, 230) includes an outer frame groove (figure 2) within a thickness of the outer frame (figure 2), and the first housing space and the second housing space are spaces within the outer frame groove (figure 2, paragraph numbers 147-157).

a power supply unit 600 which is electrically connected to the illumination unit via the power line 266 and supplies power to the illumination unit (para. #’s 52-55, 133, 265-268 and 297), wherein the outer frame includes an upper outer frame 226 and a lower outer frame 228 (figure 2), the upper outer frame 226 being disposed along an upper edge of the display panel 210 and supporting the illumination unit 250 (figures 2 and 12; para. #’s 148-157), the lower outer frame 228 being disposed along a lower edge of the display panel (figures 2 and 12; para. #’s 148-157) and supporting the power supply unit (para. #’s 52-55, 133, 265-268 and 297).
Regarding claim 15, a furniture 10, comprising: the image display device according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al ‘679.  Park et al ‘679 discloses the claimed invention except for the teaching that the outer frame is made of one of a resin extruded material and a metal extruded material.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to make the outer frame of Park et al ‘679 out of one of a resin extruded material and a metal extruded material since such a modification would have merely been an obvious engineering .

Allowable Subject Matter
Claims 4 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875